ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access            )
 to Justice Act of --                         )
                                              )
Anlaratek                                     )      ASBCA Nos. 59149, 59395
                                              )
Under Contract No. W9124R-l 1-P-1054          )

APPEARANCE FOR THE APPELLANT:                        Mr. David P. Dumas
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Cali Y. Kim, JA
                                                      Trial Attorney

              OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON
                APPELLANT'S MOTION FOR RECONSIDERATION

       Appellant, Anlaratek, timely moves for reconsideration of our 22 January 2015
decision upon its application pursuant to the Equal Access to Justice Act (EAJA),
5 U.S.C. § 504. 1 We deny the motion. In order to prevail on its motion, Anlaratek
must establish a compelling reason for us to modify the original decision. Paradigm
IL LLC, ASBCA No. 55849, 12-2 BCA ~ 35,152 at 172,528. In determining ifthat
standard has been met, the Board looks to see whether there is newly discovered
evidence, mistakes in the findings of fact, or errors oflaw. Id.

       Anlaratek does not meet that standard. Amaratek asserts that it was error
not to award the cost of the time that its president spent litigating the appeals, but
under our precedent, the cost of such time is not recoverable. See M Bianchi of
California, ASBCA No. 26362 et al., 90-1BCA~22,369 at 112,403-04; Roberts
Construction Co., ASBCA No. 31033, 86-2 BCA ~ 18,846 at 94,974. Goetz
Demolition Co., ASBCA No. 39129, 91-2 BCA ~ 23,836, which Anlaratek cites (app.
mot. at 8), is not to the contrary. There, the Board denied recovery of the cost of the
time and efforts of in-house counsel. Id. at 119,461. Nor does Sterling Federal
Systems, Inc. v. Goldin, 16 F.3d 1177 (Fed. Cir. 1994), which Anlaratek also cites
(app. mot. at 4), mandate recovery of the cost of the time of Anlaratek's president;
Sterling does not address the Board's caselaw interpreting 5 U.S.C. § 504.


1
    Anlaratek elected to have the appeals processed pursuant to Board Rule 12.2;
        consequently, this decision shall have no value as precedent. Board
        Rule 12.2(d).
      For the foregoing reasons, the motion for reconsideration is denied.

      Dated: 14 April 2015




                                                 Administ tive Judge
                                                 Armed Services Board
                                                 of Contract Appeals




      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals on an application for fees and other
expenses incurred in connection with ASBCA Nos. 59149, 59395, Appeals of
Amaratek, rendered in accordance with 5 U.S.C. § 504.

       Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2